DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 4 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/12/2021. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/17/2020 and 09/16/20201 are being considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities:  
“releasing, after said printing the object, the build sheet and the print object from the print substrate by turning of the vacuum” should read  --releasing, after said printing the object, the build sheet and the print object from the print substrate by turning off the vacuum--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The term "semi-flexible" in claim 3 is a relative term which renders the claim indefinite.  The term "semi-flexible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, “semi-flexible” will be interpreted as flexible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-7, 10, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelley (PG-PUB 2017/0252980).
Regarding claim 1, Kelley teaches a method for additive manufacturing, comprising:
positioning a multi-layer sheet  (i.e., build sheet) on a three-dimensional printer platform (Figure 4B and 5b, item 34 and 46 and [0027], [0029]);
printing an object on the build sheet [0028], [0034];  
detaching the object from the build sheet after completion of said printing [0038],
wherein the build sheet includes a build surface layer configured to at least partially adhere to the object during said printing [0038], and


While Kelley does not explicitly teach the build sheet is configured to be reusable, given that the build sheet of Kelley is identical to the instant build sheet, the build sheet of Kelley would be capable of being reusable. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Regarding claim 2, Kelley teaches the method as applied to claim 1, wherein the printer is a large-scale additive manufacturing system [0042].

Regarding claim 3, Kelley teaches the method as applied to claim 1, wherein the build sheet comprises a film, cloth, fabric, woven fabric, non-woven material [0031], (Fiugre 3B, item 32 and [0036]). Given that the fabric (i.e., textile) material of Kelley is identical to the fabric material of the instant build sheet, the fabric of Kelley would have identical level of flexibility to the instant claimed build sheet.

Regarding claim 5, Kelley teaches the method as applied to claim 1, wherein the build sheet is at least partially made from a cloth, fabric, or woven fabric (i.e., textile) (Figure 3B, item 32 and [0031]). 

Regarding claim 6, Kelley teaches the method as applied to claim 1, further comprising coating, before said positioning, the build surface layer with a polymer receptive coating, such as an acrylic, EVA, polyamide, polyester, polyurethane, and PVA [0031], [0034], [0046]. 
Applicant discloses exemplary adhesives can be resin-based, urethane-based, acrylate-based, butadiene-chloroprene-based, acrylic-based, neoprene-based, 
	While Kelley does not explicitly teach utilizing a contact adhesive, a wood glue, or a combination thereof, given that Kelley teaches the polymer receptive coating utilizes acrylic, EVA, polyamide, polyester, polyurethane, and PVA, the polymer receptive coating of Kelley would be identical to the contact adhesive or wood glue of the instant claimed adhesive. 

Regarding claim 7, Kelley teaches the method as applied to claim 1, wherein said printing the object includes printing the object at least partially made with ABS [0042]. 

	Regarding claim 10, Kelley teaches the process as applied to claim 1, wherein the build sheet further includes a seal layer (e.g., film or paper) [0032] attached to the build surface layer and proximal to the print substrate (Figure 4B, item 36).

	Regarding claim 17, Kelley teaches the method as applied to claim 1, wherein the build surface layer is between 0.0940 millimeter and 5.1054 millimeter [0050]-[0052]. 

Regarding claim 19, Kelley teaches the method as applied to claim 1, wherein the build surface layer with a polymer receptive coating, such as an acrylic, EVA, polyamide, polyester, polyurethane, and PVA [0031], [0034], [0046]. 
Applicant discloses exemplary adhesives can be resin-based, urethane-based, acrylate-based, butadiene-chloroprene-based, acrylic-based, neoprene-based, poly(vinyl alcohol)-based, or a combination thereof [0072].  
	Given that the adhesive and build sheet of Kelley is identical to the instant adhesive and build sheet, the build sheet of Kelley would be capable of adhesion between the build sheet and the object with a peel strength between 10 and 1000 pounds/inch. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kelley (PG-PUB 2017/0252980), as applied to claim 1, in further view of Giller (PG-PUB 2019/0193335). 
	Regarding claim 9, Kelley teaches the process as applied to claim 1, wherein the additive manufacturing process utilizes filaments to print 3D products [0027].
	Kelley does not teach the print substrate includes a table disposed on a print bed of the printer, the method further comprising printing the table on the print bed by using the printer.  
	Giller teaches a process of fabricating a three-dimensional object and removable support structures (Figure 4A-4D), wherein a release layer is applied between a printed support structure and 3D object article (Figure 5) for the purpose of improving releasability of a three-dimensional object from a support structure [0030]. Giller teaches the support structure may be similar to or the same polymeric material as the printed object [0046] and the support structure allows for printing the object in the desired shape (Figure 5). 
	Both Kelley and Giller discloses filament additive manufacturing. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed 3D product of Kelley with the 3D product of Giller, a functionally equivalent filament printed article.

Furthermore, it would have been obvious to one of ordinary skill in the art to incorporate the printed support of Giller into the process of Kelley because this is a known technique to improve a similar process of additive manufacturing. The prior art provides a base process upon which the claimed invention can be seen as an improvement by the incorporation of a release sheet disposed above a printed support structure. However, Giller teaches a process improved in the same manner by incorporation of a release sheet disposed above a printed support structure. One of ordinary skill in the art could have applied the same improvement in the same way to the process of Kelley to provide the predictable result of providing a support structure disposed below a release layer that allows for printing an object in the desired shape and easily removing the support structure. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kelley (PG-PUB 2017/0252980), as applied to claim 10, in further view of Scott (US 8,994,592). 
	Regarding claim 11, Kelley teaches the process as applied to claim 10, wherein the seal layer can be a film   [0032]. 
Kelley does not explicitly teach the seal layer is adapted for sealing a vacuum. 
Scott teaches a base-layer used to support and constrain articles printed from a 3D printer (Col 5, Ln 35-45) comprising a base layer made from a film or sheet (Col 2, Ln 55-58) and is adapted for sealing a vacuum (Figure 6, Col 10, Ln 15-28). 
Both Kelley and Scott discuss a substrate comprising a film disposed on a build platform for supporting and constraining printed articles. It would have been obvious to one of ordinary skill in the art to substitute a film of Kelley with the vacuum-seal film of Scott, a functionally equivalent film. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kelley (PG-PUB 2017/0252980), as applied to claim 10, in further view of Kim (PG-PUB 2012/0115379).  
	Regarding claim 12, Kelley teaches the process as applied to claim 10, wherein the seal layer can be a closed cell polyolefin foam (Figure 4B, item 36 and [0032]) attached to a non-woven or woven fusible material [0035]. 
	Kelley does not explicitly teach attaching the seal layer to the build surface layer via an adhesive or heat press. 
	Kim teaches a multi-layer structure, comprising a layer of polyolefin foam adhesively bonded to a carrier substrate made of non-woven or woven fabric (Figure 2D and [0147]-[0149] via any adhesive, bonding agent, or mechanical means [0149].   
 	Both Kelley and Kim discuss adhesive bonding a polyolefin foam to a nonwoven or woven material. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed method of bonding the padding to the fusible material of Kelley with adhesive bonding of Kim, a functionally equivalent method of bonding polyolefin foam material to a non-woven or woven material. 

Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley (PG-PUB 2017/0252980), as applied to 10, in further view of Cable (PG-PUB 2016/0039194).
Regarding claim 13, Kelley teaches the method as applied to claim 10, wherein the print substrate includes a print bed (Kelley, Figure 2, item 42 or 43 and [0030]), and the build sheet is fixed to the print bed via a pressure sensitive adhesive, such as a double-faced tape (Kelley, [0033], [0043]). 
Kelley does not explicitly teach the build sheet is fixed to the print substrate via vacuum applied via the print bed. 
Cable teaches a multi-layer substrate for attaching and removing deposited articles of an additive manufacturing process [0052], [0067], wherein the substrate is held toward the print platform via a vacuum [0036] or other attachment mechanisms, including adhesive, or tape [0036]. 
Both Kelley and Cable discuss attaching a substrate to a printer bed using attachment mechanisms, including adhesives. It would have been obvious to one of ordinary skill in the art to substitute the pressure sensitive adhesive of Kelley with the vacuum applied through the printer bed of Cable, a functionally equivalent attachment mechanism as taught by Cable. 

Regarding claim 14, Kelley and Cable teaches the method as applied to claim 13, further comprising releasing the printed object from the build sheet and the build sheet from the print bed after printing  (Kelley, [0049]).  
Kelley and Cable do not explicitly teach after said printing the object, the build sheet and the object from the print substrate by turning off the vacuum.
One of ordinary skill in the art would have recognized there are only two options of removing the printed object and build sheet from the printer bed: (i) remove the printed object from the build sheet, followed by removing the build sheet from the print bed or (ii) remove the printed object adhered to the build sheet from the print bed, followed by removing the printed object from the build sheet. Given the limited number of options for removing the build sheet and printed object from the printer bed, one of ordinary skill in the art could have chosen either of the two options.  
Claim 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley (PG-PUB 2017/0252980) in view of Cable (PG-PUB 2016/0039194), as applied to claim 13, in further view of Dull (US 5,593,633). 
	Regarding claim 15 and 16, Kelley in view of Cable teaches the method as applied to claim 13. 
Kelley in view of Cable does not teach positioning a barrier layer between the print bed and the build sheet, the barrier layer being gas permeable. 
 Dull teaches a vacuum bag molding apparatus utilizing a metal screen or mesh disposed on plates for promoting uniform vacuum draw on an entire panel (Col 1, Ln 54-65) and prevent sealing off of the vacuum during high vacuum (Col 3, Ln 4-12). 
It would have been obvious to one of ordinary skill in the art to incorporate the mesh layer of Dull into the process of Kelley in view of Cable because this is a known technique to improve a similar process of vacuuming in the similar way. The prior art provides a base process upon which the claimed invention can be seen as an improvement by the incorporation of a mesh layer. However, Dull teaches a process improved in the same manner by incorporation of a mesh layer. One of ordinary skill in the art could have applied the same improvement in the same way to the process of Kelley in view of Cable to provide the predictable result of improving vacuum pressure distribution and preventing sealing off of the vacuum in the same manner. 

 	 Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kelley (PG-PUB 2017/0252980), as applied to claim 1, in further view of Dunn (US 7,127,309). 
	Regarding claim 18, Kelley teaches the process as applied to claim 1. In an alternative embodiment, Kelley teaches a flocked substrate/material is disposed underneath the receptive coating (Figure 5A, item 48) to provide the chemical and physical structure characteristics to act as a surface to hold printed parts in a 3D printing process, as the heat from the print material and the heat from the heating/cooling platform allow the flocked material to impart a micro-texture that physically grips or at least generates a sufficient frictional interface so as to maintain the printer material on the sheet during the printing process [0038].

Dunn teaches a tray has an upward-facing, substantially flat modeling surface, which has a texture selected for desired adherence and release characteristics according to the particular modeling process parameters and modeling material used to build models on the substrate, wherein the texture may range from smooth (rms roughness less than about 0.001 in.) to rough (rms roughness greater than about 0.001 in.) (Col 4, Ln 48-61). Dunn explains strong adherence to the substrate serves to
prevent warpage and avoid localized shrinkage in foundation layers (Col 1, Ln 58- Col 2, Ln 7). 
Both Kelley and Dunn are of the same field of endeavor pertaining to build surfaces for additive manufacturing apparatus. It would have been obvious to one of ordinary skill in the art to improve the build surface of Kelley with a surface roughness between the range of less than 0.001 inches to greater than 0.001 inches as taught by Dunn for the benefit of providing adherence between the printed article and substrate during printing and release of the printed article after printing. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kelley (PG-PUB 2017/0252980) in view of Swanson (PG-PUB 2016/0193791). 
Regarding claim 20, Kelley teaches a method for additive manufacturing, comprising:
positioning a multi-layer sheet (i.e., build sheet) on a three-dimensional printer platform (Figure 4B and 5b, item 34 and 46 and [0027], [0029]);
printing an object on the build sheet [0028], [0034];  
detaching the object from the build sheet after completion of said printing [0038],
wherein the build sheet includes a build surface layer configured to at least partially adhere to the object during said printing [0038], and
wherein the build sheet is includes a build surface layer at least partially made of thermoplastic polyurethane and configured to at least partially adhere to the object during said printing [0031], [0038], [0049].


	Swanson teaches a process of additive manufacturing, wherein after the printing operation is completed, the platform assembly may release the build sheet, and the removal assembly may then draw the build sheet from the platform assembly and cut the build sheet to separate the segment retaining printed 3D part from the remainder of the film, wherein the cut build sheet segment with the printed 3D part may then exit
the system and be received by a receiving device [0032].

Both Kelley and Swanson are directed towards additive manufacturing of an object disposed on a build sheet. It would have been obvious to substitute the undisclosed removal steps of the build sheet and the printed object of Kelley with the steps of releasing the sheet from the platform, cutting the build sheet, and removing the printed article, a functionally equivalent mechanism of removing the undisclosed removal steps of the build sheet and the printed object. Kelley in view of Swanson does not teach the order of cutting the build sheet along an edge of the object and detaching from the print substrate the object and the cut portion of the build sheet, but a mere rearrangement of the steps of the prior art is within the skills of one of ordinary skill in the art. Therefore, it would have been obvious to rearrange the steps of Kelley in view of Swanson such that the build sheet along an edge of the object such that a portion of the build sheet attached to the object is cut from the build sheet and detaching, from the print substrate, the object and the portion of the build sheet attached to the object. 
	Furthermore, one of ordinary skill in the art would have recognized the build sheet can be cut along an edge of the object or with space along the edge, thereby producing a larger build sheet cut. A mere change in size of the build sheet cut of the prior art is within the skills of one of ordinary skill in the art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANA C PAGE/Examiner, Art Unit 1745